State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    518435
________________________________

In the Matter of CORY EPPS,
                    Petitioner,
      v

ALBERT PRACK, as Director of                MEMORANDUM AND JUDGMENT
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., Garry, Rose and Lynch, JJ.

                             __________


     Cory Epps, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Jeffrey W.
Lang of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      After a sample of his urine twice tested positive for the
presence of cannabinoids, petitioner was charged in a misbehavior
report with drug use. He was found guilty of the charge
following a tier III disciplinary hearing, and the determination
was affirmed on administrative appeal. Petitioner thereafter
commenced this CPLR article 78 proceeding.

      We confirm. Substantial evidence, in the form of the
misbehavior report, hearing testimony and positive urinalysis
                              -2-                  518435

test results, supports the determination of guilt (see Matter of
Bussey v Commissioner of Corr. & Community Supervision, 120 AD3d
1471, 1472 [2014]; Matter of Hyzer v Fischer, 104 AD3d 983, 983
[2013]). The request for urinalysis form and testimony of the
correction officers involved further established that there was
an unbroken chain of custody over the sample (see Matter of
Bussey v Commissioner of Corr. & Community Supervision, 120 AD3d
at 1472). Petitioner's remaining contentions, to the extent they
are properly before us, have been considered and found to be
without merit.

     Peters, P.J., Garry, Rose and Lynch, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court